         Case 2:20-cv-03649-PBT Document 24-2 Filed 11/25/20 Page 1 of 8




                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


POLYSCIENCES, INC.,
                                                  Case No. 20-cv-03649-PBT
                      Plaintiff,

v.

JOSEPH T. MASRUD,

                    Defendant.


     PLAINTIFF POLYSCIENCES, INC.’S MEMORANDUM OF LAW IN SUPPORT OF
         ITS MOTION FOR LEAVE TO FILE A FIRST AMENDED COMPLAINT
        Plaintiff, Polysciences, Inc. (“Polysciences”), by and through its undersigned counsel,

moves for leave to filed an Amended Complaint against Defendant Joseph T. Masrud (“Masrud”),

to join both Mathew Griffin (“Griffin”) and Serochem LLC (“Serochem”) as additional defendants

(the “Motion”). Discovery to date revealed that both proposed additional defendants were and are

complicit in the conduct that formed the basis of the original claims against Masrud, namely, the

misappropriation of Polysciences’ trade secrets and confidential information.            A copy of

Polysciences’ proposed Amended Complaint is attached hereto as Exhibit A (“Proposed Amended

Complaint”) In support, Polysciences avers as follows:

I.      INTRODUCTION

        Polysciences initially brought this action before the Court to stop the theft of its valuable

trade secrets and the resultant irreparable harm to its business caused by the actions of its former

employee, Mr. Masrud. See generally ECF 1 (“Complaint”). Polysciences is one of only three

commercial entities who has consistently demonstrated the ability to provide quality

Polyethylenimine (“PEI”) transfection reagents for the research, development and commercial

supply of biological treatments for humans. As a former employee of Polysciences who was
        Case 2:20-cv-03649-PBT Document 24-2 Filed 11/25/20 Page 2 of 8




responsible for the development, sale, and commercialization of Polysciences PEI products, Mr.

Masrud was intimately knowledgeable of Polysciences’ trade secrets and proprietary confidential

information, and misappropriated that intellectual property to develop competing products for his

company, Serochem. Earlier this year, Mr. Masrud, through Serochem, launched two commercial

products in direct competition with Polysciences – PEI Prime Powder and PEI Prime AQ.

       Through the course of discovery, Polysciences learned that Mr. Griffin, a shareholder of

Serochem and another former employee of Polysciences, also misappropriated Polysciences’ trade

secrets and other proprietary confidential information to assist with the launch of Serochem’s

copycat PEI products. In fact, Polysciences recently learned that it is Mr. Griffin’s opinion that

he, more than any other employee at Polysciences, was intimately involved with the PEI

transfection products during his employment at Polysciences. Mr. Griffin, on Serochem’s behalf,

assisted in the research and development of Serochem’s PEI products, promotes the sales of same,

and works to acquire goodwill for Serochem in the marketplace. Thus, through the process of

discovery, it became abundantly clear that Mr. Griffin’s and Serochem’s activities in the state of

Pennsylvania necessitated their addition to this case as defendants.

       As the request is based on discovery obtained in this matter, Polysciences timely seeks to

join Mr. Griffin and Serochem to this litigation. Further, adding Mr. Griffin and Serochem to this

litigation will not prejudice Mr. Masrud because the claims against Mr. Griffin and Serochem arise

out of the same series of transactions and occurrences already at issue in this case. Mr. Masrud

has been on notice of the possibility of adding Serochem as a defendant since the filing of this

lawsuit, as Polysciences specifically identified Serochem in the pleading. Similarly, Polysciences

issued a subpoena to Mr. Griffin on August 28, 2020, and counsel for Mr. Masrud has been

involved in all communications with Mr. Griffin. Discovery is still in its early stages, no



                                                 2
         Case 2:20-cv-03649-PBT Document 24-2 Filed 11/25/20 Page 3 of 8




depositions have occurred, and no scheduling order has yet issued. Therefore, the Court should

permit Polysciences leave to amend its Complaint in this matter to join Mr. Griffin and Serochem

as additional defendants pursuant to Federal Rules of Civil Procedure 15(a)(2) and 20(a)(2).

II.    ARGUMENT

       A.      Legal Standard

       Federal Rule of Civil Procedure 15(a)(2) allows amendment to be freely granted when

justice so requires. See Fed. R.C.P. 15(a)(2). Federal Rule of Civil Procedure 20(a)(2) permits

defendants to be joined in one action if “(A) any right to relief is asserted against them jointly,

severally, or in the alternative with respect to or arising out of the same transaction, occurrence, or

series of transactions or occurrences; and (B) any question of law or fact common to all defendants

will arise in the action.” Fed. R.C.P. 20(a)(2)(A)-(B).

       Courts liberally grant amendments to pleadings to ensure that “a particular claim will be

decided on the merits rather than on technicalities.” Dole v. Arco Chem. Co., 921 F.2d 484, 487

(3d Cir. 1990) (internal citation omitted). Motions to amend complaints should be freely granted

in the interest of justice unless there was “undue delay, bad faith or dilatory motive on the part of

the movant, repeated failure to cure deficiencies by amendments previously allowed, undue

prejudice to the opposing party by virtue of allowance of the amendment, [and] futility of

amendment.” Foman v. Davis, 371 U.S. 178, (1962); see also Lake v. Arnold, 232 F.3d 360, 373

(3d Cir. 2000) (court may deny request to amend only when the following circumstances exist:

“(1) the moving party has demonstrated undue delay, bad faith, or dilatory motives, (2) the

amendment would be futile, or (3) the amendment would prejudice the other party”). Furthermore,

“discovery often justifies a subsequent amendment to the complaint.” See Matarazarro v. Friendly

Ice Cream Corp., 70 F.R.D. 556, 559 (E.D.N.Y. Feb. 23, 1976) (stating, “an amendment should



                                                  3
        Case 2:20-cv-03649-PBT Document 24-2 Filed 11/25/20 Page 4 of 8




be permitted in the absence of the injection of any new issues requiring new and extensive

preparation detrimental to the speedy resolution of the case and prejudicial to the defendant”).

       B.      Polysciences Timely Brings this Motion in Good Faith, and Mr. Masrud Will
               Not be Prejudiced
       The Court should permit Polysciences to join Mr. Griffin and Serochem because their

actions within the Commonwealth of Pennsylvania, uncovered in discovery, violate, among other

things, federal and Pennsylvania trade secret law and constitute a breach of Mr. Griffin’s

Confidentiality & Proprietary Agreement. See Proposed Amended Complaint at Exhibit 3.

       Each of the Foman factors weigh in favor of this Court allowing Polysciences leave to

amend the Complaint. There has been no undue delay, bad faith, or dilatory motive in filing the

Motion, as the documents and information necessary to solidify the basis of the proposed

amendments came via discovery. Polysciences has had a reasonable belief that Mr. Griffin and

Serochem were potential defendants in this case from the service of Mr. Masrud’s initial

disclosures, but preliminary discovery provided the requisite information to support adding Mr.

Griffin and Serochem as defendants to this action.          This discovery sufficiently apprised

Polysciences of the actions that occurring in the Commonwealth of Pennsylvania on Serochem’s

behalf, and the extent of Mr. Griffin’s involvement in same, to support the proposed amendment.1

       Similarly, Mr. Masrud will not suffer prejudice if the Complaint is amended to add Mr.

Griffin and Serochem as defendants. Prejudice involves serious impairment of a defendant’s

ability to present its case. Dole v. Arco Chemical Co., 921 F.2d 484, 486 (3d Cir. 1990). Further,

“the non-moving party must do more than merely claim prejudice.” Bechtel v. Robinson, 886 F.2d


1
  Should any opposition claim delay in this filing, “[m]ere delay alone is not enough to deny
leave to amend.” See Taggart v. Wells Fargo Home Mortg., Inc., No. 10-cv-00843, 2012 WL
4462787, at *2 (E.D. Pa. Sept. 27, 2012).



                                                 4
         Case 2:20-cv-03649-PBT Document 24-2 Filed 11/25/20 Page 5 of 8




644, 652 (3d Cir. 1989). To state a valid claim of prejudice, Mr. Masrud must establish that he

will be “unfairly disadvantaged or deprived of the opportunity to present facts or evidence which

it would have offered” had the allegations in the amended complaint been timely made. Arthur v.

Maersk, Inc., 434 F.3d 196, 206 (3d Cir. 2006) (citations omitted).

       Mr. Masrud has been on notice of the proposed amendments to the Complaint by way of

the Complaint itself and the circumstances following the service of the subpoena on Mr. Griffin.

The proposed amendments involve the same facts, circumstances, and occurrences contained in

Polysciences’ original allegations. The proposed Amended Complaint does not raise any new

claims, but rather asserts the same claims against Mr. Masrud, Mr. Griffin, and Serochem alike.

       Further, discovery is in its early stages and no depositions have occurred. All parties have

ample time to serve and respond to discovery, as there is no scheduling order, much less a trial

date. Thus, Mr. Masrud simply cannot meet the burden required to prove prejudice because the

Amended Complaint will not affect Mr. Masrud’s ability to present his case at all, let alone rise to

the level of serious impairment required. See Dole, 921 F.2d at 488 (“In order to make the required

showing of prejudice, regardless of the stage of the proceedings, [defendant] is required to

demonstrate that its ability to present its case would be seriously impaired were amendment

allowed.”).

       In light of the information Polysciences learned during the exchange of preliminary

discovery, illuminating Mr. Griffin’s (on Serochem’s behalf) misappropriation of Polysciences’

trade secrets and proprietary confidential information and breach of contract, and the lack of unfair




                                                 5
        Case 2:20-cv-03649-PBT Document 24-2 Filed 11/25/20 Page 6 of 8




prejudice, the Court should grant Polysciences’ Motion to allow joinder of Mr. Griffin and

Serochem because, in these circumstances, justice requires it.



       C.      Amendment of the Complaint Would Not be Futile
       Polysciences’ proposed amendments are not futile, and therefore the Motion should be

granted. “Futility” means that the complaint, as amended, would fail to state a claim upon which

relief could be granted. Holst v. Oxman, 290 Fed. Appx. 508, 510 (3d Cir. 2008). To survive a

motion to dismiss, a complaint must have facial plausibility allowing the court to draw reasonable

inferences that the defendant is liable for the alleged misconduct. Ashcroft v. Iqbal, 556 U.S. 662

(2009). Ultimately, in deciding whether an amendment is futile, a court must take all well-pleaded

facts in the complaint as true and view them in the light most favorable to the plaintiffs. Jenkins

v. McKeithen, 395 U.S. 411 (1969).

       Polysciences’ proposed amendments are straightforward, both factually and legally, and

involve facts that were clearly known to Mr. Masrud. At the time that Polysciences initiated this

action, it was not fully aware – nor could it have been aware – of the scope of Mr. Griffin and

Serochem’s competitive activity. Polysciences only knew that Mr. Masrud formerly worked with

Mr. Griffin at Polysciences and then both commenced a working relationship at Serochem.

       Polysciences was compelled to file its Complaint once Mr. Masrud, on behalf of Serochem,

launched its directly competing PEI Products in mere months after leaving Polysciences. There

was simply no way that Mr. Masrud, a sole proprietor with limited financial means, achieved this

rapid launch of these two particular products without using his knowledge of PEI trade secrets,

which include, among other things, key ingredient sourcing information, product specifications,

customer lists and pricing, and manufacturing processes and procedures. It became clear that Mr.

Masrud had no intention of honoring his Confidentiality & Proprietary Agreement. Polysciences

                                                6
         Case 2:20-cv-03649-PBT Document 24-2 Filed 11/25/20 Page 7 of 8




 was forced to file its Complaint based on the information that was known at the time to protect its

 trade secrets and proprietary confidential information. Polysciences could not have known at the

 time the extent of Mr. Griffin’s activities that had occurred, and continued to occur, on behalf of

 Serochem.

        Therefore, the requested amendments are not futile and rather go to the very heart of the

 dispute between the parties: the misappropriation of Polysciences’ PEI trade secrets and

 proprietary confidential information and the breach of the Mr. Masrud’s and Mr. Griffin’s

 Confidentiality & Proprietary Agreements.

III.    CONCLUSION

        For the foregoing reasons, Polysciences respectfully request that this Court grant its

 Motion for Leave to File an Amended Complaint in the form attached to its Motion.

 Dated: November 25, 2020                             Respectfully submitted,
                                                      FOX ROTHSCHILD LLP
                                                 By: /s/ Eric E. Reed
                                                      Eric E. Reed
                                                      2000 Market Street, 20th Floor
                                                      Philadelphia, PA 19103
                                                      (215) 299-2741 - direct
                                                      (215) 299-2150 - fax
                                                      EReed@foxrothschild.com
                                                      Counsel for Plaintiff Polysciences, Inc.




                                                 7
        Case 2:20-cv-03649-PBT Document 24-2 Filed 11/25/20 Page 8 of 8




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that, on the below date, he filed the foregoing with the

Court using the ECF system, which will provide notice and a copy to counsel of record.


Date: November 25, 2020                             /s/ Eric E. Reed
                                                    Eric E. Reed




                                                8
